An indictment may properly charge in separate counts kindred offenses growing out of the same transaction, and be not subject to the charge that same is duplicitous. Collins v. State, 77 Tex.Crim. Rep..
On the evidence — appellant's confession admits that the barrel of mash found on his premises was his, and that it had been "setting" for three days, and that he was figuring on getting a still "to run off the mash . . . if I could have located the Copeland still, called the company's outfit, I was going to use it." The conviction was for the unlawful possession of mash for the manufacture of intoxicating liquor. The facts support the jury's conclusion.
The motion for rehearing will be overruled.
Overruled.